Greco, P.J.
The facts, procedures, and outcomes in this case minor those in Metro West Med. Assocs., Inc. v. Amica Ins. Co., App. Div. No. 10-ADMS-10009. For the same reasons as in that case, defendant Amica Mutual Insurance Company (“Amica”) initially paid plaintiff Metro West Medical Associates, Inc. (“Metro West”) a portion of the Personal Injury Protection (“PIP”) benefits sought by Metro West ($718.62), and denied the balance ($75638). After Metro West commenced this lawsuit, Amica ultimately sent Metro West a check for the $756.38 balance.
For the same reasons set forth in our opinion in the earlier case with the same caption (Metro West Med. Assocs. v. Amica Ins. Co., App. Div. No. 10-ADMS-10009), we affirm both the award of summary judgment to Amica and the denial of Metro *142West’s motion to amend its complaint. We note that in this case, as in the earlier case, Metro West is not barred by a statute of limitations from now bringing an action under G.L.c. 93A Arnica, however, shall now retender a check in the amount of the full balance due that was previously rejected by Metro West.
So ordered.